Citation Nr: 0017209	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder and, if so, whether all of the evidence both 
old and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder and, if so, whether all of the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 25, 1969, to 
November 26, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In November 1991 the RO denied entitlement to service 
connection for a kidney disorder and residuals of a back 
injury; the veteran did not appeal.

2.  The evidence submitted since the November 1991 rating 
decision regarding the claim of service connection for a 
kidney disorder includes no new evidence which bears directly 
and substantially upon the specific matter under 
consideration which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In May 1995, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
seeking entitlement to service connection for a back 
disorder; the veteran did not appeal.

4.  The evidence submitted since the May 1995 rating decision 
includes no new evidence which bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision which denied 
entitlement to service connection for a kidney disorder is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1999).

2.  Evidence submitted since the November 1991 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for a kidney 
disorder is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The May 1995 rating decision which determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 20.1103 (1999).

4.  Evidence submitted since the May 1995 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a back disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims
Pertinent Law

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Kidney Disorder
Factual Background
Evidence of Record in November 1991

Service medical records dated in September 1969 show the 
veteran reported enuresis every night since age 13.  He 
stated he voided in bed because he could not get up at times 
because of backache.  A September 1969 urology clinic 
consultation report noted a genitourinary work up was normal.  
The veteran's October 1969 separation examination revealed a 
normal clinical genitourinary system evaluation.

In November 1991 the RO denied entitlement to service 
connection for a kidney disorder because the evidence did not 
demonstrate a present kidney disability.

Evidence Added to the Record After November 1991

Private hospital records dated in April 1970 show the veteran 
reported he urinated every 20 minutes at night since 
childhood.  The diagnoses included rule out diabetes.  

Private medical records show that during a July 1990 
examination the veteran denied polyuria, dysuria, and 
hematuria.  A genito-rectal examination was deferred.  
Hospital records dated in April 1992 show the veteran denied 
a history of bowel or bladder problems.

During VA medical examination in August 1994 the veteran 
reported an episode of kidney problems while in service when 
he passed blood through the urethra.  He stated he had some 
problems at that time with urgency but that he had 
experienced no further renal problems.  The examiner included 
a diagnosis of lumbar spinal problems but noted that the 
remainder of the physical examination was essentially 
negative.

VA medical records dated in January 1998 show the veteran 
requested a renal evaluation and complained of increased 
incontinence and bilateral flank pain.  The diagnoses 
included urinary tract infection.  A February 1998 medical 
certificate shows the veteran reported flank pain, urinary 
frequency, and weak stream.  The examiner's diagnostic 
impressions included prostatism versus neurogenic bladder.  
Records dated in February 1998 show the veteran reported a 
history of urinary tract infection 2 weeks earlier.  The 
diagnoses included increased white blood cell count possibly 
secondary to urinary tract infection.  No opinion as to 
etiology was provided.

Private medical records dated in July 1998 show the veteran 
reported some urgency but no dysuria.  The examiner's 
assessment included electrolyte abnormality, gastrointestinal 
versus renal loss.  No opinion as to etiology was provided.

In his substantive appeal the veteran stated that he was 
treated for back and kidney disorders in service and provided 
medication.  He stated the disorders were still hurting him 
when he got out of the service and that he had been unaware 
of VA medical treatment availability and could not afford 
private medical care.  

In a March 1999 statement the veteran claimed he injured his 
kidneys when he fell during active service.  He reported he 
was told at that time that his kidney disorder would increase 
in severity with time and that now his kidneys were bad.

Private medical records dated in April 1999 show the veteran 
denied dysuria, frequency, incontinence, and hematuria.

At his personal hearing in November 1999, the veteran 
reiterated his claim that he had been informed that he would 
experience kidneys problems in the future.  He stated his 
kidneys were weak and that he experienced urinary urgency.  
He stated that he believed he damaged his left kidney in a 
fall during active service and that he first sought treatment 
for that disorder in 1982 or 1983.

Analysis

In November 1991 the RO denied entitlement to service 
connection for a kidney disorder; the veteran did not appeal.  
Therefore, the November 1991 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1999).

Based upon a review of the complete record, the Board finds 
no new medical evidence demonstrating a present diagnosis of 
a kidney disorder.  The only new evidence of a present 
disability is the veteran's own opinion which is essentially 
cumulative of his prior statements.  The Court has held that 
lay assertions of medical causation were insufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).

Therefore, as the information provided in support of the 
application to reopen the claim for service connection does 
not include new evidence which bears directly and 
substantially upon the specific matter under consideration, 
the Board finds "new and material" evidence has not been 
submitted.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO adequately assisted the 
veteran in the development of this claim and the veteran has 
not identified the existence of available evidence sufficient 
to warrant additional development.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).

Back Disorder
Factual Background
Evidence of Record in May 1995

Service medical records dated in September 1969 show the 
veteran reported a low back ache and stated he voided in bed 
because he could not get up at times because of backache.  An 
examiner noted some tenderness over the lumbar spine and 
provided a diagnosis of low back strain.  A subsequent x-ray 
examination of the lumbar spine was negative.  

In October 1969 the veteran reported a history of back 
trouble.  The examiner noted there was no sequelae.  An 
October 1969 separation examination revealed a normal 
clinical evaluation of the spine.

Private medical records dated from July 1990 to February 1991 
included diagnoses of lumbar and sacral sprain.  Records show 
the veteran reported the onset of low back pain after he fell 
onto his buttocks, low back, and left arm while unloading a 
truck in July 1990.  No opinions as to etiology were 
provided.  A September 1990 x-ray examination of the lumbar 
spine revealed scoliosis and mild degenerative arthritis but 
an otherwise normal study.  A November 1990 neurology report 
noted mild peripheral neuropathy on nerve conduction velocity 
of the left lower extremity.

In November 1991 the RO denied entitlement to service 
connection for a back disorder.  It was noted that there was 
no evidence of a chronic back disorder during active service.

Private medical records dated from November 1990 to October 
1992 included diagnoses of degenerative disc disease with 
mild disc space narrowing at L5-S1, prominent ventral 
extradural defects at L4-5 and L5-S1, and herniated nucleus 
pulposus at L4-5 and L5-S1.  A November 1990 report noted the 
veteran was involved in a work-related accident in July 1990 
and that it was the examiner's impression that the veteran 
sustained a lumbosacral strain as a result of that injury.  
Records show the veteran underwent a lumbar myelogram in 
November 1991.  The impression, in pertinent part, was 
degenerative disk disease with mild disk space narrowing 
present at L5-S1 and prominent ventral extradural defects 
present at L4-5 and L5-S1 with central stenosis noted at both 
levels.  In April 1992 underwent an anterior inner body 
fusion.

During VA examination in September 1992 the veteran reported 
he developed low back pain after a work-related injury and 
that in April 1992 he underwent an anterior approach for an 
interbody lumbar fusion.  The diagnosis was postoperative 
status lumbar anterior interbody fusion.  No opinion as to 
etiology was provided.

During VA medical examination in August 1994 the veteran 
reported that he sustained a low back injury in 1990 in a 
work-related accident.  The diagnosis was postoperative 
status lumbar fusion with a history of degenerative disc 
disease.  

VA medical records dated in August 1994 show the veteran 
complained of lumbar pain with radiation down the right lower 
back and leg numbness.  He reported a history of back pain 
and surgery since 1982.  The diagnosis was lumbar spasm.

In May 1995 the RO denied reopening the veteran's claim for 
entitlement to service connection for a back disorder because 
the evidence submitted was essentially cumulative of evidence 
previously considered.

Evidence Added to the Record After May 1995

Private medical records dated from July 1990 to April 1995 
included diagnoses of lumbo-myositis, herniated nucleus 
pulposus, and failed lumbar disc fusion per history.  No 
opinions as to etiology were provided.

A July 1996 magnetic resonance imaging (MRI) report included 
diagnoses of degenerative marrow signal changes involving the 
L4, L5, and S1 vertebral bodies, mild left paracentral disc 
protrusion or post-operative fibrosis at L4-5, and bilateral 
lateral recess narrowing due to osseous hypertrophy and 
spondylolysis at L5-S1.  No opinion as to etiology was 
provided.

In his January 1999 substantive appeal the veteran stated 
that he was treated for back and kidney disorders in service 
and provided medication.  He stated the disorders were still 
hurting him when he got out of the service and that he had 
been unaware of VA medical treatment availability and could 
not afford private medical care.  

At his personal hearing in November 1999 the veteran 
reiterated his claim that he had been informed that he would 
experience back problems in the future.  He stated that 
during active service he fell hitting the lower part of his 
back on big rocks and that he first sought treatment after 
service in 1982 or 1983.  The veteran further stated that he 
had an on-the-job-injury to his back in 1990.  He noted that 
he underwent surgery on his back in 1992.  The veteran also 
testified that he was receiving outpatient treatment for his 
back symptomatology on a regular basis at a VA medical 
center.

The veteran also submitted private medical records dated from 
April 1970 to August 1998 at the personal hearing.  Records 
dated in April 1970 show the veteran complained of back pain 
after having been beaten up.  The examiner noted x-ray 
examination of the spine was negative.  Records dated in July 
1983 show the veteran complained of back pain after a recent 
fall.  An x-ray examination of the lumbar spine was negative.  
X-ray examination in July 1997 revealed intense degenerative 
changes with disc space narrowing at L4-5 and L5-S1.  No 
opinions as to etiology were provided.

Analysis

In May 1995 the RO denied reopening the veteran's claim for 
entitlement to service connection for a back disorder; the 
veteran did not appeal.  Therefore, the May 1995 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1999).

Based upon a review of the complete record, the Board finds 
no new medical evidence demonstrating a present back disorder 
is related to an injury during active service.  In fact, the 
medical evidence of record includes opinions relating the 
disorder to a post-service employment-related injury.  

The only new evidence of a present back disability related to 
active service is the veteran's own opinion which is 
essentially cumulative of his prior statements.  The Court 
has held that lay assertions of medical causation were 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  See 
Allday, 7 Vet. App. at 526.

Therefore, as the information provided in support of the 
application to reopen the claim for service connection does 
not include new evidence which bears directly and 
substantially upon the specific matter under consideration, 
the Board finds "new and material" evidence has not been 
submitted.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO adequately assisted the 
veteran in the development of this claim and the veteran has 
not identified the existence of available evidence sufficient 
to warrant additional development.  See Ivey, 2 Vet. App. at 
323.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a kidney 
disorder, the appeal is denied. 

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, the appeal is denied. 


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

